ALLOWABILITY NOTICE

Terminal Disclaimer
The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10085680 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record includes Leong et al. (US 2003/0229315 A1) in view of Marano-Ford (US 20030036732 Al) and in further view of Bosel et al. (US 2006/0224122 Al).
Regarding claim 1, the prior art of record fails to disclose, teach or fairly suggest a needle assembly including a housing with a front and rear hub portion with a flash chamber, a cannula with a patient and non-patient end and a shield with such a locking structure or such ledge for the first or second position.
Regarding claim 1, the prior art of record fails to disclose, teach or fairly suggest a needle assembly including a housing with a distal and proximal end portions with a flash chamber, a cannula with a patient and non-patient end and a shield with such a locking structure or such ledge for the first or second position.
Regarding claim 18, the prior art of record fails to disclose, teach or fairly suggest a needle assembly including a housing with a front and rear hub portion with a flash chamber, a cannula with a patient and non-patient end and a shield with such a locking structure or such an angled surface for the first or second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791